EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is made as of August 1, 2019,
between Everest Global Services, Inc., a Delaware corporation (the "Company"),
Everest Re Group, Ltd. ("Group"), Everest Reinsurance Holdings, Inc., a Delaware
corporation ("Holdings") and Juan C. Andrade (the "Executive").
WHEREAS, the Company, Group and Holdings desire to employ the Executive and the
Executive desires to be employed by the Company, on the terms and conditions
provided below; and
WHEREAS, this Agreement shall govern the employment relationship between
Executive and the Company, Group and Holdings and supersedes all previous
agreements and understandings with respect to such employment relationship.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
1.
ENGAGEMENT.

The Company agrees to employ the Executive, and the Executive accepts such
employment, on the terms and conditions set forth in this Agreement, unless and
until such employment shall have been terminated as provided in this Agreement
or as may otherwise be agreed to by the parties.
2.
TITLE AND DUTIES.

From the first day of employment through December 31, 2019, the Executive shall
serve as the Chief Operating Officer of each of the Company, Group, Holdings and
Everest Reinsurance Company and shall report to the Chief Executive Officer. 
Effective January 1, 2020, the Executive will cease to serve as the Chief
Operating Officer and shall be promoted to serve as President and Chief
Executive Officer of each of the Company, Group, Holdings and Everest
Reinsurance Company and will report to the Board of Directors of Group ("Board")
and shall perform duties consistent with these positions, shall abide by Company
policies as such policies may be amended from time to time, and shall devote his
full business time and best efforts to his duties hereunder and the business and
affairs of the companies over which he presides (except during vacation periods
and periods of illness or other incapacity).  While Executive serves as Chief
Executive Officer of the Group, if not previously appointed, the Board shall
appoint Executive to the Group Board, and thereafter the Group Board shall
nominate Executive for re-election as a member of its Board at each annual
shareholders meeting during the term of this Agreement.  If elected to the Board
by Group's shareholders, Executive shall serve on the Group Board without
additional compensation.  At his choosing, Executive may also serve, subject to
his appointment or election, as a director and officer of any corporation that
is a subsidiary or affiliate of the Company or Group.  The Executive may
volunteer a reasonable portion of his non-working time to charitable, civic and
professional organizations, as shall not interfere with the proper performance
of his duties and obligations hereunder, provided the Executive shall not serve
on any other board of directors of a public or private "for profit"

--------------------------------------------------------------------------------



company without the prior consent of the Board.  Executive will be based at the
Company's facility currently located in Liberty Corner, New Jersey, subject to
customary travel and business requirements.
3.
TERM.

This Agreement shall commence as of September 3, 2019, or such other date as may
be mutually agreed to between the parties (the “Effective Date”), and shall
continue in effect up through and including December 31, 2022 (the “Term”),
unless sooner terminated in accordance with this Agreement or as may otherwise
be agreed to by the parties. The parties further agree that any discussions
regarding future extensions of the term of this Agreement shall commence no
later than twelve (12) months prior to the expiration date.  For the avoidance
of doubt, in the absence of any renewal or extension of the Term of this
Agreement, Executive’s employment with the Company shall cease upon expiration
of the Term of this Agreement and such cessation of employment shall be treated
as if it were a Termination Without Cause or for Good Reason in accordance with
Section 6(c).
4.
COMPENSATION.

(a)            Base Salary.  During the Term, Executive's base salary ("Base
Salary") shall be one million two hundred fifty thousand dollars ($1,250,000)
per annum (pro-rated for any partial years), subject to appropriate increases,
as determined and approved by the Compensation Committee of Group.  The Base
Salary shall be paid in accordance with the Company's normal payroll practices
in effect from time to time.
(b)            Annual Non-Equity Incentive Grants.  During the Term, Executive
shall be eligible to participate in an annual non-equity incentive program or
plan established by Group, subject to the approval of Group's shareholders if
required by law, or to participate in an alternative bonus arrangement, as
determined by the Compensation Committee of the Board of Directors of Group in
consultation with Executive, and such arrangement to be consistent with current
market industry practice.  Executive's target annual non-equity incentive
opportunity ("Target Cash Incentive") will be two hundred percent (200%) of Base
Salary.  For 2019, the Executive shall be entitled to a payment equal to one
million four hundred thousand dollars ($1,400,000) for this annual-non equity
incentive opportunity for the 2019 year subject to him remaining employed on the
date such amount is paid, which will be no later than March 15, 2020.
(c)            Executive Stock Based Incentive Plan.  During the Term, the
Executive shall be eligible to participate in and receive such equity incentive
compensation as may be granted by the Compensation Committee from time to time
pursuant to the Everest Re Group, Ltd. 2010 Stock Incentive Plan, as such plan
may then be in effect and as it may be amended or superseded from time to time
or any successor plan (the "Stock Plan"), with a target value of 300% of
Executive's Base Salary as applicable to the fiscal year prior to the calendar
year in which the Compensation Committee makes its determination to grant such a
share award.  All awards to the Executive under the Stock Plan shall be
determined by the Compensation Committee in its discretion. Except as expressly
set forth in this Agreement, all equity awards shall be subject to the terms of
the Stock Plan.
2

--------------------------------------------------------------------------------



(d)            Sign On Equity Grant.  Subject to the Executive commencing his
duties in accordance with this Agreement on September 3, 2019, or such other
date as may be mutually agreed to between the parties, in consideration for
Executive’s agreement to enter into this Agreement and in recognition of the
need to retain the Executive in the future, the Company has agreed, subject to
approval and award by the Compensation Committee of Group, to make a one-time
retention grant of restricted shares with a target value equal to ten million
dollars ($10,000,000) (the “Retention Grant”) to the Executive.  The number of
shares subject to the Retention Grant will be determined by dividing the
applicable target value by the closing price of a common share of Group on the
New York Stock Exchange on the date of the next meeting of the Group
Compensation Committee on or before December 31, 2019, at which the Compensation
Committee approves and awards the Retention Grant (the “Grant Date”).
Subject to the Executive’s continued employment through the applicable vesting
date, the restricted shares of the Retention Grant granted to Executive shall be
subject to vesting over a five (5)-year period with one-fifth of the total
amount vesting on each of the first five anniversaries of the Grant Date.  If
the Executive is terminated without Cause (as defined below), or due to
Disability (as defined below) or due to death or if the Executive resigns for
Good Reason (as defined below) (each such termination referred to as a “Vesting
Termination”), subject to (except in the case of Executive’s death) the
Executive signing and not revoking a release of claims  as required pursuant to
Section 6(h) below, the Executive will become fully vested in Retention Grant to
the extent not previously vested.  The release must be executed, and any
revocation period must have expired, within sixty (60) days after such
termination date.  Notwithstanding the foregoing, in the event the Executive
incurs a termination with Cause or if the Executive resigns without Good Reason,
or in the event the release does not become effective within sixty (60) days
after termination date as required in the previous sentence following a Vesting
Termination, the Executive shall immediately forfeit any portion of the
Retention Grant not previously vested as of the date of termination.
5.
BENEFITS.

(a)            Employer Benefit Plans.  During the Term, Executive will be
eligible to participate, on terms which are generally available to the other
senior executives of the Company and subject to the eligibility requirements of
the applicable Company plans as in effect from time to time, in the Company's
deferred compensation, medical, dental, vacation, life insurance and disability
programs and other benefits generally available to the Company's senior
executives from time to time.
(b)            Business Expenses.  The Executive is authorized to incur and the
Company shall either pay directly or reimburse the Executive for ordinary and
reasonable expenses in connection with the performance of his duties hereunder,
including, without limitation, expenses for (A) transportation, (B) business
meals, (C) travel and lodging, and (D) similar items.  The Executive agrees to
comply with Company policies with respect to reimbursement and record keeping in
connection with such expenses.
(c)            Moving Expenses. The Company shall pay the reasonable costs
associated with moving Executive’s household goods from his current residence in
Connecticut to the Liberty Corner, New Jersey area, including packing and
moving. The Company will also pay the
3

--------------------------------------------------------------------------------



reasonable costs associated with the sale of Executive’s home in Connecticut and
purchase of a home in New Jersey.  Such costs shall only include real estate
commissions and transfer taxes associated with the sale of the Connecticut home,
and transfer taxes, inspections, appraisals, survey, title, and mortgage fees
relating to the purchase of the New Jersey home.  The Company shall also
reimburse Executive for the costs of temporary housing for no more than 30 days
while Executive is in the process of relocating.
(d)            Retirement Benefits.  Executive will be eligible to participate
in the Company's existing tax-qualified retirement plans and the Company's
supplemental retirement and excess benefit plans (collectively "SERP"), as they
may be in effect from time to time
(e)            Car Allowance.  The Company shall provide Executive $1,000 per
month as a car allowance to be applied toward the purchase or lease of a
vehicle. This car allowance will be paid to Executive as part of the standard
payroll and will be reported as income on Executive’s year-end W-2 form.
6.
TERMINATION OF EMPLOYMENT.

The employment of the Executive hereunder may be terminated by the Company at
any time, subject to the Company providing the compensation and benefits in
accordance with the terms of this Section 6, which shall constitute the
Executive's sole and exclusive remedy and legal recourse upon any such
termination of employment, and the Executive hereby waives and releases any and
all other claims against the Company and its parent entities, affiliates,
officers, directors and employees in such event.
(a)            Termination Due To Death Or Disability.  In the event of the
Executive's death, Executive's employment shall automatically cease and
terminate as of the date of death.  If Executive shall become incapacitated by
reason of sickness, accident or other physical or mental disability, as such
incapacitation is certified in writing by a physician chosen by the Company and
reasonably acceptable to Executive (or his spouse or representative if in the
Company's reasonable determination Executive is not then able to exercise sound
judgment), and shall therefore be unable to perform his duties hereunder for a
period of either (i) one hundred twenty (120) consecutive days, or (ii) more
than six (6) months in any twelve month period, with reasonable accommodation as
required by law, then to the extent consistent with applicable law, Executive
shall be considered "Disabled" and the employment of Executive hereunder and
this Agreement may be terminated by Executive or the Company upon thirty (30)
days' written notice to the other party following such certification.  In the
event of the termination of employment due to Executive's death or Disability,
Executive or his estate or legal representatives shall be entitled to receive:
(i)            payment for all accrued but unpaid Base Salary as of the date of
Executive's termination of employment;
(ii)         reimbursement for expenses incurred by the Executive pursuant to
Section 5(b) hereof up to and including the date on which employment is
terminated;
(iii)      any earned benefits to which the Executive may be entitled as of the
date of termination pursuant to the terms of any compensation or benefit plans
(including, for the
4

--------------------------------------------------------------------------------



avoidance of doubt, any equity plans) to the extent permitted by such plans
(with the payments described in subsections (i) through (iii) of this Section
6(a), in each case payable at the time they would have been payable but for such
terminaton, collectively called the "Accrued Payments");
(iv)       any annual non-equity incentive bonuses earned but not yet paid for
any completed full fiscal year immediately preceding the employment termination
date; and
(v)         if employment termination occurs prior to the end of any fiscal
year, a pro rata annual non-equity incentive bonus for such fiscal year in which
employment termination occurs (based on actual business days in such fiscal year
prior to such employment termination, divided by the total annual business days)
determined and paid based on actual performance achieved for that fiscal year
against the performance goals for that fiscal year.  Any annual non-equity
incentive bonus due under section 6(a)(iv) or (v) shall be paid after Group's
Compensation Committee determines the amount, if any, of such bonus and in no
event later than seventy (70) days following the last day of such fiscal year to
which the bonus relates.
(b)            Termination For Cause.  The Company may, at any time, terminate
Executive's employment for Cause. The term "Cause" for purpose of this Agreement
shall mean (a) repeated and gross negligence in fulfillment of, or repeated
failure of Executive to fulfill, his material obligations under this Agreement,
in either event after written notice thereof, (b) material willful misconduct by
Executive in respect of his obligations hereunder, including, but not limited
to, fraudulent misconduct, (c) conviction of any felony, or any crime of moral
turpitude, or (d) a material breach in trust committed in willful or reckless
disregard of the interests of the Company or its affiliates or undertaken for
personal gain.
For purposes of this Section 6 of the Agreement, an act or failure to act shall
be considered "willful" only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company.
In the event of the termination of Executive's employment hereunder by the
Company for Cause, then Executive shall be entitled to receive payment of the
Accrued Payments.
(c)            Termination without Cause or for Good Reason.  The Company may
terminate Executive's employment hereunder without Cause at any time.  The
Executive may terminate his employment for Good Reason by providing thirty (30)
days' prior written notice to the Company.  In the event of the termination of
Executive's employment under this Section 6(c) by the Company without Cause or
by the Executive for Good Reason, in each case prior to or more than twenty-four
(24) months following a Material Change (as defined in the Everest Re Group,
Ltd. Senior Executive Change of Control Plan, as amended and restated effective
January 1, 2016 (the "Change of Control Plan")), then Executive shall be
entitled to:
(i)            payment of the Accrued Payments;
(ii)         a separation allowance, payable in equal installments in accordance
with normal payroll practices over a twenty-four (24) month period beginning
immediately following the date of termination, equal to two (2) times the sum of
Executive's Base Salary as in effect on the date of such termination;
5

--------------------------------------------------------------------------------



(iii)       payment no later than seventy (70) days following the employment
termination date of any annual non-equity incentive bonuses as determined by the
Group Compensation Committee to have been earned but not yet paid for any
completed full fiscal year immediately preceding the employment termination
date;
(iv)       if employment termination occurs prior to the end of any fiscal year,
an annual non-equity incentive bonus for such fiscal year in which employment
termination occurs determined and paid no later than seventy (70) days following
the last day of such fiscal year to which the bonus relates based on actual
performance achieved for such fiscal year against the performance goals for that
fiscal year; and
(v)          the Company shall arrange for the Executive to continue to
participate on substantially the same terms and conditions as in effect for the
Executive (including any required contribution) immediately prior to such
termination, in the disability and life insurance programs provided to the
Executive pursuant to Section 5(a) hereof until the earlier of (i) the end of
the twenty-four (24) month period beginning on the effective date of the
termination of Executive's employment hereunder, or (ii) such time as the
Executive is eligible to be covered by comparable benefit(s) of a subsequent
employer.  The foregoing of this Section 6(d)(v) is referred to as "Benefits
Continuation".  In addition, no later than sixty (60) days after the date of
termination, the Company agrees to pay Executive a single cash sum in order to
enable Executive to pay for medical and dental coverage (through COBRA or
otherwise) that is comparable to the medical and dental coverage in effect for
Executive (and his dependents, if any), with such cash amount equal to the cost
of the premiums for such coverage that would apply if Executive were to elect
COBRA continuation coverage under the Company's medical and dental plans
following his termination of employment and continue such coverage for the
twenty-four (24) month period beginning on the date of Executive's termination
of employment.  The Executive agrees to notify the Company promptly if and when
he begins employment with another employer and if and when he becomes eligible
to participate in any benefit or other welfare plans, programs or arrangements
of another employer.
Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv) and (v) above shall immediately terminate, and the Company
shall have no further obligations to Executive with respect thereto, in the
event that Executive breaches any provision of Section 11 or Section 12 of this
Agreement, and if Executive breaches any provision of Section 11 or Section 12
after receipt of any such payment or benefit, then Executive shall be required
to repay the Company the payments and benefits described in clauses (ii), (iii),
(iv) and (v) above within thirty (30) days after notice from the Company that
Executive has so breached the Section 11 or Section 12 of the Agreement.
For purposes of this Agreement, the term "Good Reason" means, without
Executive's written consent: (i) a materially adverse change in the nature,
title or status of his position or responsibilities including a change in
Executive’s reporting relationship as set forth in section 2; (ii) a reduction
by the Company in the Base Salary, Target Cash Incentive or the multiplier of
2.50 that would be used in calculating the Cash Payment referenced in Section
IV(A) of the Senior Executive Change of Control Plan; (iii) failure of the Group
Board to nominate Executive for election to the Group Board at an annual meeting
of shareholders (other than solely due to any future stock exchange or other
legal requirement prohibiting management directors or to the
6

--------------------------------------------------------------------------------



extent prohibited by the Group Bye-Laws); (iv) the Company requiring Executive
to be based at a location in excess of fifty (50) miles from the location of the
Company's principal executive office as of the effective date of this Agreement,
except for required travel on company business or if Executive is required to
relocate to Group's headquarters in Bermuda; or (v) a material breach of this
Agreement by the Company.
Provided that in all cases of which, in each of subsections (i) through (v) in
the immediately preceding paragraph, is not remedied by the Company within
thirty (30) days of receipt of written notice of such event or breach delivered
by Executive to the Company; provided further, that the Executive may only
exercise his right to terminate this Agreement and his employment for Good
Reason within the sixty (60) day period immediately following the occurrence of
any of the events described in subsections (i) through (v) above.
(d)            Termination of Employment without Cause or for Good Reason
following a Change-in-Control.  If the Company terminates Executive's employment
without Cause or Executive terminates his employment for Good Reason, in each
case within twenty four (24) months following a Material Change (as defined in
the Change of Control Plan), the Company's sole obligation will be to provide to
Executive the benefits and payments provided in that Change of Control Plan, and
the Executive shall be entitled to no benefits or payments hereunder.  Executive
shall be entitled to a multiplier of 2.50 for purposes of calculating the Cash
Payment referenced in Section IV(A) of the Change of Control Plan.
Notwithstanding the foregoing, if the rights, compensation and benefits
described in the Change of Control Plan pertaining to termination are less than
those that would be provided in Section 6(c) of this Agreement, as determined by
Executive and the Group Board, Executive will only be entitled to the
compensation, benefits and rights provided in this Agreement, and Executive
waives and specifically disclaims any rights, benefits and compensation he would
otherwise have been entitled to under the Change of Control Plan.
(e)            Voluntary Termination by the Executive without Good Reason.  In
the event Executive terminates his employment without Good Reason, he shall
provide six (6) months prior written notice of such termination to the Company. 
Upon such voluntary termination, the Executive will be entitled to the Accrued
Payments only, but the Executive shall be entitled to no other benefits or
payments hereunder.  Without limiting all other rights and remedies of the
Company under this Agreement or otherwise, a termination of employment by the
Executive without Good Reason upon proper notice, will not constitute a breach
by the Executive of this Agreement.
(f)            Resignation from all Boards.  Upon termination or cessation of
Executive's employment with the Company for any reason, including the cessation
of employment upon expiration of the term of this Agreement, Executive agrees
immediately to resign his employment with the Company and all affiliates.  Any
notice of termination or actual termination or cessation of employment shall act
automatically to effect such resignation as well as resignation from any
position on all boards of directors of the Company or any subsidiary or
affiliate of the Company.
7

--------------------------------------------------------------------------------



(g)            Termination and Clawback.  Notwithstanding anything in this
Agreement to the contrary, if the Executive engages in material willful
misconduct in respect of his obligations hereunder, including, but not limited
to, fraudulent misconduct, during the term of this Agreement or during the
period in which he is otherwise entitled to receive payments hereunder following
his termination of employment, then (i) the Executive shall be required to repay
to the Company any incentive compensation (including equity awards) paid to the
Executive during or with respect to the period in which he engaged in such
misconduct, as determined by a majority of the Board of Directors of Group in
its sole discretion, provided that no such determination may be made until
Executive has been given written notice detailing the specific event
constituting such material willful misconduct and an opportunity to appear
before the Group Board (with legal counsel if so requested in writing by
Executive) to discuss the specific circumstances alleged to give rise to the
material willful misconduct; and (ii) upon such determination, if Executive has
begun to receive payments or benefits under clauses (ii), (iii), (iv) and (v) of
paragraph (c) of this Section 6, then such payments and benefits shall
immediately terminate, and Executive shall be required to repay to the Company
the payments and the value of the benefits previously provided to him hereunder.
(h)            Release of Claims as Condition.  The Company's obligation to pay
the separation allowance and provide all other benefits and rights (including
equity vesting) referred to in this Agreement shall be conditioned upon the
Executive or his estate having delivered to the Company an executed full and
unconditional release of claims against the Company, its parent entities,
affiliates, employee benefit plans and fiduciaries, officers, employees,
directors, agents and representatives satisfactory in form and content to the
Company's counsel.
(i)            No Mitigation.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement, nor shall
the amount of any payment hereunder be reduced by any compensation earned by
Executive as a result of subsequent employment.
(j)            Time for Payment.  Subject to the terms and conditions set forth
in Section 13, and except as otherwise expressly stated herein, benefits payable
pursuant to this Section 6, if any, shall be paid within sixty (60) days
following Executive's termination of employment.
7.
INDEMNIFICATION.

(a)            The Company shall indemnify, defend and hold Executive harmless,
to the maximum extent permitted by law, against all judgments, fines, amounts
paid in settlement and all reasonable expenses, including attorneys' fees
incurred by him, in connection with the defense of, or as a result of, any
action or proceeding (or any appeal from any action or proceeding) in which
Executive is made or is threatened to be made a party by reason of the fact that
he is or was an officer or director of the Company, regardless of whether such
action or proceeding is one brought by or in the right of the Company.  Each of
the parties hereto shall give prompt notice to the other of any action or
proceeding from which the Company is obligated to indemnify, defend and hold
harmless Executive of which it or he (as the case may be) gains knowledge.
8

--------------------------------------------------------------------------------



(b)            The Company agrees that the Executive shall be covered and
insured up to the full limits provided by all directors' and officers' insurance
which the Company then maintains to indemnify its directors and officers (and to
indemnify the Company for any obligations which it incurs as a result of its
undertaking to indemnify its officers and directors), subject to applicable
deductibles and to the terms and conditions of such policies.
(c)            As used in this section 7, the term Company shall be construed to
include the Company and its parent entities, affiliates and subsidiaries.
8.
ARBITRATION.

The parties shall use their best efforts and good will to settle all disputes by
amicable negotiations.  The Company and Executive agree that, with the express
exception of any dispute or controversy arising under Sections 11 and 12 of this
Agreement, any controversy or claim arising out of or in any way relating to
Executive's employment with the Company, including, without limitation, any and
all disputes concerning this Agreement and the termination of this Agreement
that are not amicably resolved by negotiation, shall be settled by arbitration
in New Jersey, or such other place agreed to by the parties, as follows:
Any such arbitration shall be heard by a single arbitrator.  Except as the
parties may otherwise agree, the arbitration, including the procedures for the
selection of an arbitrator, shall be conducted in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA").
All attorneys' fees and costs of the arbitration shall in the first instance be
borne by the respective party incurring such costs and fees, but the arbitrator
shall have the discretion to award costs and/or attorneys' fees as he or she
deems appropriate under the circumstances.  The parties hereby expressly waive
punitive damages, and under no circumstances shall an award contain any amounts
that are in any way punitive in nature.
Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.
It is intended that controversies or claims submitted to arbitration under this
Section 8 shall remain confidential, and to that end it is agreed by the parties
that neither the facts disclosed in the arbitration, the issues arbitrated, nor
the view or opinions of any persons concerning them, shall be disclosed to third
persons at any time, except to the extent necessary to enforce an award or
judgment or as required by law or in response to legal process or in connection
with such arbitration.
Notwithstanding the foregoing, each of the parties agrees that, prior to
submitting a dispute under this Agreement to arbitration, the parties agree to
submit for a period of sixty (60) days, to voluntary mediation before a jointly
selected neutral third party mediator under the auspices of JAMS, New York, New
York Resolutions Center (or any successor location), pursuant to the procedures
of JAMS International Mediation Rules conducted in New Jersey (however, such
mediation or obligation to mediate shall not suspend or otherwise delay any
termination or other action of the Company or affect the Company's other
rights).
9

--------------------------------------------------------------------------------



9.
ENFORCEABILITY.

It is the intention of the parties that the provisions of this Agreement shall
be enforced to the fullest extent permissible under the laws and public policies
of each state and jurisdiction in which such enforcement is sought, but that the
unenforceability (or the modification to conform with such laws or public
policies) of any provisions hereof, shall not render unenforceable or impair the
remainder of this Agreement.  Accordingly, if any provision of this Agreement
shall be determined to be invalid or unenforceable, either in whole or in part,
this Agreement shall be deemed amended to delete or modify, as necessary, the
offending provisions and to alter the balance of this Agreement in order to
render the same valid and enforceable to the fullest extent permissible.
10.
ASSIGNMENT.

This Agreement is personal in nature to the Company and the rights and
obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive.  This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).
11.
NON-DISCLOSURE; NON-SOLICITATION; COVENANTS OF EXECUTIVE; COOPERATION.

(a)            Executive acknowledges that as a result of the services to be
rendered to the Company hereunder, Executive will be brought into close contact
with many confidential affairs of the Company, its parents, subsidiaries and
affiliates, not readily available to the public.  Executive further acknowledges
that the services to be performed under this Agreement are of a special, unique,
unusual, extraordinary and intellectual character; that the business of the
Company is international in scope; that its goods and services are marketed
throughout the United States and other countries; and that the Company competes
with other organizations that are or could be located in any part of the United
States or the world.
(b)            In recognition of the foregoing, Executive covenants and agrees
that, except as is necessary in providing services under this Agreement, or as
required by law or pursuant to legal process or in connection with an
administrative proceeding before a governmental agency, Executive will not
knowingly use for his own benefit nor knowingly divulge any Confidential
Information and Trade Secrets of the Company, its parents, subsidiaries and
affiliated entities, which are not otherwise in the public domain and, so long
as they remain Confidential Information and Trade Secrets not in the public
domain, will not disclose them to anyone outside of the Company either during or
after his employment.  For the purposes of this Agreement, "Confidential
Information" and "Trade Secrets" of the Company mean information which is
proprietary and secret to the Company, its parents, subsidiaries and affiliated
entities.  It may include, but is not limited to, information relating to
present future concepts and business of the Company, its parents, subsidiaries
and affiliates, in the form of memoranda, reports, computer software and data
banks, customer lists, employee lists, books, records, financial statements,
manuals, papers, contracts and strategic plans.  As a guide, Executive is to
consider information
10

--------------------------------------------------------------------------------



originated, owned, controlled or possessed by the Company, its subsidiaries or
affiliated entities which is not disclosed in printed publications stated to be
available for distribution outside the Company, its parents, subsidiaries and
affiliated entities as being secret and confidential.  In instances where doubt
does or should reasonably be understood to exist in Executive's mind as to
whether information is secret and confidential to the Company, its subsidiaries
and affiliated entities, Executive agrees to request an opinion, in writing,
from the Company as to whether such information is secret and confidential.
Nothing in this Agreement prohibits Executive from reporting possible violations
of federal or state law or regulation to any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of federal or state law or regulation.
(c)            In compliance with 18 U.S.C. § 1833(b), as established by the
Defend Trade Secrets Act of 2016, Executive is given notice of the following:
(1) that an individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that (A)
is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (2) that an individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.
(d)            Executive will deliver promptly to the Company on termination of
his employment with the Company, or at any other time the Company may so
request, all memoranda, notes, records, reports and other documents relating to
the Company, its parents, subsidiaries and affiliated entities, and all property
owned by the Company, its subsidiaries and affiliated entities, which Executive
obtained while employed by the Company, and which Executive may then possess or
have under his control.
(e)            Executive will promptly disclose to the Company all inventions,
processes, original works of authorship, trademarks, patents, improvements and
discoveries related to the business of the Company, its subsidiaries and
affiliated entities (collectively "Developments"), conceived or developed during
Executive's employment with the Company and based upon information to which he
had access during the term of employment, whether or not conceived during
regular working hours, though the use of Company time, material or facilities or
otherwise.  All such Developments shall be the sole and exclusive property of
the Company, and upon request Executive shall deliver to the Company all
outlines, descriptions and other data and records relating to such Developments,
and shall execute any documents deemed necessary by the Company to protect the
Company's rights hereunder.  Executive agrees upon request to assist the Company
to obtain United States or foreign letters patent and copyright registrations
covering inventions and original works of authorship belonging to the Company. 
If the Company is unable because of Executive's mental or physical incapacity to
secure Executive's signature to apply for or to pursue any application for any
United States or foreign letters patent or copyright registrations covering
inventions and original works of authorship belonging to the Company, then
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney in fact, to act for and
in his behalf and
11

--------------------------------------------------------------------------------



stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by him.  Executive hereby waives and quitclaims to the Company any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from registrations belonging
to the Company.
(f)            The Executive agrees that for a period of twenty-four (24) months
after the termination or cessation of the Executive's employment with the
Company for any reason, except in the case of a Voluntary Termination by
Executive without Good Reason in which case the period of time shall be twelve
(12) months, (except that the time period of such restrictions shall be extended
by any period during which the Executive is in violation of this Section 11(e))
the Executive will not:
(i)            directly or indirectly solicit, attempt to hire, or hire any
employee of the Company or its affiliates (or any person who may have been
employed by the Company or its affiliates during the last year of the
Executive's employment with the Company), or assist in such hiring by any other
person or business entity or encourage, induce or attempt to induce any such
employee to terminate his or her employment with the Company or its affiliates;
or
(ii)            take action intended to encourage any vendor or supplier of the
Company or its affiliates to cease to do business with the Company or its
affiliates or materially reduce the amount of business the vendor or supplier
does with the Company or its affiliates; or
(iii)            materially disparage the Company or its affiliates.
(g)            Executive agrees to cooperate with the Company, during the term
of this Agreement and at any time thereafter (including following Executive's
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company, its parents, subsidiaries and
affiliates in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Board or its representatives or counsel, or representatives or counsel to
the Company, as requested; provided, however that it does not materially
interfere with his then current professional activities.  The Company agrees to
reimburse Executive for all reasonable expenses actually incurred in connection
with his provision of testimony or assistance.
12.
NON-COMPETITION AGREEMENT.

The Executive agrees that throughout the term of his employment, and for a
period of twenty-four (24) months after termination or cessation of employment
for any reason, except in the case of a Voluntary Termination by Executive
without Good Reason in which case the period of time shall be twelve (12)
months, (except that the time period of such restrictions shall be extended by
any period during which the Executive is in violation of this Section 12), he
will not engage in, participate in, carry on, own, or manage, directly or
indirectly, either for himself or as a partner, stockholder, investor, officer,
director, employee, agent, independent contractor, representative or consultant
of any person, partnership, corporation or other enterprise, in any "Competitive
Business" in any jurisdiction in which the Company or any of its affiliates
actively
12

--------------------------------------------------------------------------------



conducts business.  For purposes of this Section 12, "Competitive Business"
means the property and casualty insurance or reinsurance business.
The Executive's engaging in the following activities will not be deemed to be
engaging or participating in a Competitive Business: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity which also separately operates a business which is a "Competitive
Business".
The Executive acknowledges, with the advice of legal counsel, that he
understands the foregoing provisions of this Section 12 and that these
provisions are fair, reasonable, and necessary for the protection of the
Company's business.
Executive agrees that the remedy at law for any breach or threatened breach of
any covenant contained in Sections 11 and 12 will be inadequate and that the
Company and its affiliates, in addition to such other remedies as may be
available to it, in law or in equity, shall be entitled to injunctive relief
without bond or other security.
13.
TAXES.

(a)            All payments to be made to and on behalf of the Executive under
this Agreement will be subject to required withholding of federal, state and
local income, employment and excise taxes, and to related reporting
requirements.
(b)            Notwithstanding anything in this Agreement to the contrary, it is
the intention of the parties that this Agreement comply with Section 409A of the
Internal Revenue Code, as amended (the "Code") and any regulations and other
guidance issued thereunder or an exemption thereunder and shall be construed and
administered in accordance with Section 409A, and this Agreement and the payment
of any benefits hereunder shall be operated and administered accordingly.  Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. To
the extent Section 409A applies, each installment payment provided under this
Agreement shall be treated as a separate payment. Specifically, but not by
limitation, the Executive agrees that if, at the time of termination of
employment, the Company is considered to be publicly traded and he is considered
to be a specified employee, as defined in Section 409A, then some or all of such
payments to be made hereunder as a result of his termination of employment shall
be deferred for no more than six (6) months following such termination of
employment, if and to the extent the delay in such payment is necessary in order
to comply with the requirements of Section 409A of the Code.  Upon expiration of
such six (6) month period (or, if earlier, his death), any payments so withheld
hereunder from the Executive hereunder shall be distributed to the Executive,
with a payment of interest thereon credited at a rate of prime plus 1% (with
such prime rate to be determined as of the actual payment date).
(c)            With respect to any amount of expenses eligible for reimbursement
that is required to be included in the Executive's gross income for federal
income tax purposes, such expenses shall be reimbursed to the Executive no later
than December 31 of the year following
13

--------------------------------------------------------------------------------



the year in which the Executive incurs the related expenses.  In no event shall
the amount of expenses (or in-kind benefits) eligible for reimbursement in one
taxable year affect the amount of expenses (or in-kind benefits) eligible for
reimbursement in any other taxable year (except for those medical reimbursements
referred to in Section 105(b) of the Internal Revenue Code of 1986), nor shall
Executive's right to reimbursement or in-kind benefits be subject to liquidation
or exchange for another benefit.
(d)            If the benefits payable hereunder constitute deferred
compensation within the meaning of Section 409A of the Code, then Executive
shall execute and deliver to the Company the Release as referenced in section
6(h) within sixty (60) days following the date of termination.  If such Release
is not effective no later than sixty (60) days following the date of
termination, then any such payments due following such date of termination other
than the Accrued Benefits shall be forfeited.   Benefits that would have
otherwise been payable during such sixty (60) day period shall be accumulated
and paid on the 60th day following Executive's termination, provided such
Release shall have been executed and such revocation periods shall have
expired.  If a bona fide dispute exists, then Executive shall deliver a written
notice of the nature of the dispute to the Company within thirty (30) days
following receipt of such general release.  Benefits shall be deemed forfeited
if the release (or a written notice of a bona fide dispute) is not executed and
delivered to the Company within the time specified herein.
(e)            Termination of employment, or words of similar import, used in
this Agreement means, for purposes of any payments under this Agreement that are
payments of deferred compensation subject to Section 409A of the Code,
"separation from service" as defined in Section 409A of the Code and the
regulations promulgated thereunder.
14.
SURVIVAL.

Anything in Section 6 hereof to the contrary notwithstanding, the provisions of
Section 7 through 16 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.
15.
NO CONFLICT; REPRESENTATIONS AND WARRANTIES.

The Executive represents and warrants that, to the best of his knowledge and
belief, (i) the information (written and oral) provided by the Executive to the
Company in connection with obtaining employment with the Company or in
connection with the Executive's former employments, work history, circumstances
of leaving former employments, and educational background, is true and complete,
(ii) he has the legal capacity to execute and perform this Agreement, (iii) this
Agreement is a valid and binding obligation of the Executive enforceable against
him in accordance with its terms, (iv) the Executive's execution, delivery or
performance of this Agreement will not conflict with or result in a breach of
any agreement, understanding, order, judgment or other obligation to which the
Executive is a party or by which he may be bound, written or oral, and (v) the
Executive is not subject to or bound by any covenant against competition,
non-disclosure or confidentiality obligation, or any other agreement, order,
judgment or other obligation, written or oral, which would conflict with,
restrict or limit the performance of the services to be provided by him
hereunder.  The Executive agrees not to use, or disclose to anyone within the
Company, its parents, subsidiaries or affiliates, at any time
14

--------------------------------------------------------------------------------



during his employment hereunder, any trade secrets or any confidential
information of any other employer or other third party.  Executive has provided
to the Company a true copy of any non-competition or non-solicitation obligation
or agreement to which he may be subject.
16.
MISCELLANEOUS.

(a)            Any notice to be given hereunder shall be in writing and
delivered personally or sent by overnight mail, addressed to the party concerned
at the address indicated below or to such other address as such party may
subsequently give notice of hereunder in writing:
If to the Company or Holdings:
Everest Global Services, Inc.
Westgate Corporate Center
477 Martinsville Road
P.O. Box 830
Liberty Corner, New Jersey 07938-0830
Attention: General Counsel
If to Executive:
Employee's last known address, as reflected in the Company's records.
With a copy to:
Brian Clemow, Esq.
One Constitution Plaza
Hartford, CT 06103-1919


Email: bclemow@goodwin.com


Any notice given as set forth above will be deemed given on the business day
sent when delivered by hand during normal business hours, on the business day
after the business day sent if delivered by a nationally-recognized overnight
courier, or on the third business day after the business day sent if delivered
by registered or certified mail, return receipt requested.
(b)            Law Governing.  This Agreement shall be deemed a contract made
under and for all purposes shall be construed in accordance with, the laws of
the State of New Jersey without reference to the principles of conflict of laws.
(c)            Jurisdiction.  Subject to Section 8 above, (i) in any suit,
action or proceeding seeking to enforce any provision of this Agreement or for
purposes of resolving any dispute arising out of or related to this Agreement
(including Sections 11 and 12 or the transactions contemplated by this
Agreement), the Company and the Executive each hereby irrevocably consents to
the exclusive jurisdiction of any federal court located in the State of New
Jersey or any of the state courts of the State of New Jersey; (ii) the Company
and the Executive each hereby waives, to the fullest extent permitted by
applicable law, any objection which it or he may now or hereafter have to the
laying of venue of any such suit, action or proceeding in any such
15

--------------------------------------------------------------------------------



court or that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum; (iii) process in any such suit, action or
proceeding may be served on either party anywhere in the world, whether within
or without the jurisdiction of such court, and, without limiting the foregoing,
each of the Company and the Executive irrevocably agrees that service of process
on such party, in the same manner as provided for notices in Section 16(a)
above, shall be deemed effective service of process on such party in any such
suit, action or proceeding; and (iv) WAIVER OF JURY TRIAL: EACH OF THE COMPANY
AND THE EXECUTIVE HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
(d)            Headings.  The Section headings contained in this Agreement are
for convenience of reference only and are not intended to determine, limit or
describe the scope or intent of any provision of this Agreement.
(e)            Number and Gender.  Whenever in this Agreement the singular is
used, it shall include the plural if the context so requires, and whenever the
feminine gender is used in this Agreement, it shall be construed as if the
masculine, feminine or neuter gender, respectively, has been used where the
context so dictates, with the rest of the sentence being construed as if the
grammatical and terminological changes thereby rendered necessary have been
made.
(f)            Entire Agreement.  This Agreement contains the entire agreement
and understanding between the parties with respect to the subject matter hereof
and supersedes any prior or contemporaneous understandings and agreements,
written or oral, between and among them respecting such subject matter.
(g)            Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but both of which taken together shall
constitute one instrument.
(h)            Expenses.  All reasonable legal and advisor fees and expenses
incurred by Executive in negotiating and entering into this Agreement will be
paid by the Company.  All such fees and expenses will be paid by the Company
within thirty (30) days after the Company's receipt of the invoices therefor.
(i)            Amendments.  This Agreement may not be amended except by a
writing executed by each of the parties to this Agreement.
(j)            No Waiver.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.


16

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
August 1, 2019.
EVEREST GLOBAL SERVICES, INC.


 
/S/ SANJOY MUKHERJEE
Sanjoy Mukherjee
Executive Vice President
EVEREST REINSURANCE HOLDINGS, INC.


/S/ SANJOY MUKHERJEE
Sanjoy Mukherjee
Executive Vice President
 
 
EVEREST RE GROUP, LTD.


/S/ SANJOY MUKHERJEE
Sanjoy Mukherjee
Executive Vice President
 
 
 
 


 
/S/ JUAN C. ANDRADE
Juan C. Andrade



17